UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

August 31, 2020

Dear Vocational Rehabilitation and Special Education Partners:
June 2, 2020, marked the 100th anniversary (VR100) of the Vocational Rehabilitation (VR)
program, and the Office of Special Education and Rehabilitative Services (OSERS) kicked it off
with a showcase of how the VR program has helped change the lives of students and adults with
disabilities. To continue the VR100 celebration, OSERS is highlighting partnerships where
coordination and collaboration are crucial for individuals with disabilities, particularly students
and youth with disabilities, to achieve high quality employment outcomes.
During the month of August, we have focused on the partnerships between State VR agencies,
local educational agencies (LEAs) and schools, particularly on the provision of quality preemployment transition and transition services for students with disabilities. Delivery of these
services, through the collaboration of State VR agencies, LEAs and schools, provides students
with disabilities access to the opportunities needed for postsecondary education, training, and/or
employment success.
The Individuals with Disabilities Education Act (IDEA) and the Rehabilitation Act of 1973, as
amended by Title IV of the Workforce Innovation and Opportunity Act (Rehabilitation Act),
make clear that transition services require a coordinated set of activities within an outcomeoriented process that relies upon active student involvement, family engagement, and cooperative
implementation of transition activities, as well as coordination and collaboration between the VR
agency, the State educational agency (SEA), the LEA, and the school. In addition to the IDEA’s
and the Rehabilitation Act’s requirements for the provision of coordinated transition services to
students and youth with disabilities, the Rehabilitation Act also requires State VR agencies to
collaborate with LEAs to provide, or arrange for the provision of, pre-employment transition
services to students with disabilities. The partnership between the VR agency, LEA, and SEA is
most important during the planning process for each student but should also include outreach
efforts and the coordinated provision of services to students and youth with disabilities.
We want to emphasize that coordination and collaboration between VR agencies and schools is
to the benefit of every student with a disability. An active partnership among SEAs, LEAs,
schools, and VR agencies is beneficial for every student with a disability as well as their
families. VR agencies and schools should be coordinating outreach efforts and the provision of
services for all students with disabilities, as early as possible during the transition planning
process, including those students receiving pre-employment transition services under the VR
program, special education and related services under IDEA, and accommodations through
400 MARYLAND AVE., S.W. WASHINGTON, D.C. 20202-2600
www.ed.gov

The Department of Education’s mission is to promote student achievement and preparedness for global competitiveness by
fostering educational excellence and ensuring equal access.

Individualized Education Programs (IEPs) and Section 504 of the Rehabilitation Act. Successful
collaborations are the result of positive relationships built through activities such as timely
referrals, participation in transition and pre-employment transition services planning, IEP
meetings, back-to-school nights, and information sessions. The Transition Guide to
Postsecondary Education and Employment for Students and Youth with Disabilities, recently
released by OSERS, can provide a better understanding of how these partnerships can facilitate
improved outcomes for students and youth with disabilities.
Recognizing that COVID-19 has resulted in students accessing educational services differently
than in the past, whether it be virtually, in-person, or a hybrid approach, the importance of the
provision of transition and pre-employment transition services has not changed. OSERS
encourages SEAs, LEAs, schools, and VR agencies to use the flexibility afforded under the
IDEA and the Rehabilitation Act to engage in innovative strategies, involving students and youth
with disabilities and their families in the transition and pre-employment transition processes as
early as possible.
This is a partnership built on the common goals and values of the IDEA and the Rehabilitation
Act to enable students and youth with disabilities to seamlessly access services and supports to
achieve their career goals. In so doing, SEAs, LEAs, schools, and VR agencies perform an
important and invaluable role. They help ensure that students with disabilities, including those
with the most significant disabilities and those potentially eligible for VR services, are presented
with meaningful opportunities to prepare for the transition from school to a VR program in order
to further maximize independence in their communities, self-sufficiency, and prepare for
competitive integrated employment.
Thank you for your support and continued partnership in this work.
Sincerely,

Mark Schultz
Commissioner,
Rehabilitation Services Administration.
Delegated the authority to perform
the functions and duties of the
Assistant Secretary for Special Education
and Rehabilitative Services.

Laurie VanderPloeg
Director,
Office of Special Education Programs

